DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0219764 (Lipson) in view of US 2015/0260830 (Ghosh) and US 2003/0016711 (Crawford).
	For claim 1, Lipson teaches a Light Detection and Ranging (LIDAR) system (fig. 1 and 2), comprising: 
a plurality of laser emitters (fig. 1, 18 includes a VCSEL array) on a substrate ([0023]). 
Lipson does not explicitly teach the emitters are arranged in a plurality of rows and a plurality of columns. However, Ghosh teaches VCSELs arranged in a plurality of rows and a plurality of columns (fig. 4(a), 4(b) and 4(c) provides a suitable arrangement for VCSELs for proximity sensing ([0063], abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the VCSEL layout of Ghosh with a plurality of rows and columns in the device of Lipson in order to provide a VCSEL array with a suitable arrangement for proximity sensing.
Lipson further teaches control circuitry configured to illuminate a first portion of a field of view (FOV) of the LIDAR system using a first subset of the plurality of laser emitters and to illuminate a second portion of the FOV, different from the first portion, using a second subset of the plurality of laser emitters ([0023], control circuitry is inherent in the operation of the array such that one subset is on at a given time; further, as only one is on at a given time, the first subset is operated separately from the second).
While Lipson teaches operating one VCSEL at a time ([0023]), Ghosh teaches operating a group of VCSELs collectively (fig. 4c and 4d, [0063]); operating the a group of lasers collectively has the well-known advantage of increasing output power compared to a single laser. It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to group individual VCSELs of Lipson as taught by Ghosh in order to obtain a higher output value. 
The combination of Lipson and Ghosh does not teach operating a plurality of switches, each of the plurality of switches electrically connected with a respective column and/or row of the plurality of columns to control operation of ones of the laser emitters of the respective column and/or row.
However, Crawford teaches a laser device with emitters grouped in a plurality of columns (fig. 5, 110A, 110B, 110N) with  a plurality of switches (fig. 5, 118A, 118B, 118N), each of the plurality of switches electrically connected with a respective column and/or row of the plurality of columns (fig. 5) in order to control operation of ones of the laser emitters of the respective column and/or row ([0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of switches taught by Crawford with the device of the previous combination) in order to control operation of groups of laser emitters (i.e. ones of the laser emitters of the respective column and/or row) of the previous combination. Note that control circuitry to operate the plurality of switches is inherent in the combination. That is, if you have switches controlling the laser output, there must be some circuitry which controls the switches.
For claim 2, Crawford teaches the plurality of switches comprise a plurality of driver transistors (fig. 5, 118A, 118B, 118N, [0070], [0043] teaches the switches are transistors).
For claim 3, Crawford further teaches at least one of the plurality of switches (fig. 5, 118A) is electrically coupled to the first subset of the plurality of laser emitters (fig. 5, 110A) between a voltage source of the plurality of laser emitters ([0070], power supply (not shown); fig. 1, shows details of a power supply in the dashed box including voltage source 102, diode 104 and capacitor 106, [0039]) and an electrical ground (ground below 110A).
For claim 4, Crawford further teaches the at least one of the plurality of switches comprises a first switch (fig. 5, 118A)  that is electrically coupled between a first laser emitter of the first subset (fig. 5, one of the lasers of 110A) and the electrical ground (ground below 110A).
For claim 5, Crawford further teaches at least one capacitor (fig. 5, 106) electrically coupled to the first subset of the plurality of laser emitters (fig. 5, 110A) between a voltage source ([0070], power supply (not shown); fig. 1, shows details of a power supply in the dashed box including voltage source 102, diode 104 and capacitor 106, [0039]) of the plurality of laser emitters and an electrical ground (ground below 110A).
For claim 6, Crawford further teaches the at least one capacitor (fig. 5, 106) is electrically coupled between the voltage source ([0070], power supply (not shown); fig. 1, shows details of a power supply in the dashed box including voltage source 102, and the location of capacitor 106, [0039]) and at least one laser emitter of the first subset of the plurality of laser emitters (fig. 5, one of the lasers of 110A).
For claim 7, Ghosh further teaches the first subset of the plurality of laser emitters comprises at least two first laser emitters of a first row of the plurality of rows and/or a first column of the plurality of columns (fig. 4C, a first linear sub-array 428, or fig. 4D, a first two-dimensional sub-array 431, [0063]), and wherein the second subset of the plurality of laser emitters comprises at least two second laser emitters of a second row of the plurality of rows and/or a second column of the plurality of columns (fig. 4C, a second linear sub-array 428, or fig. 4D, a second two-dimensional sub-array 431, [0063]).
For claim 8, Ghosh further teaches the first subset of the plurality of laser emitters comprises at least two laser emitters of a first column and at least two laser emitters of a second column of the plurality of columns, wherein the second column is different from the first column (fig. 4D, upper left two-dimensional sub-array 431 comprises the described emitters, [0063]), and wherein the second subset of the plurality of laser emitters comprises at least two laser emitters of a third column and at least two laser emitters of a fourth column of the plurality of columns, wherein the fourth column is different from the third column (fig. 4D, upper right two-dimensional sub-array 431 comprises the described emitters, [0063]).
For claim 10, the previous combination does not teach the plurality of switches are arranged on the substrate. However, the examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention to arrange a plurality of switches on a substrate along with emitters in order to form an integrated device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the plurality of switches on the substrate in order to form an integrated device.
For claim 11, Lipson teaches a Light Detection and Ranging (LIDAR) system (fig. 1 and 2), comprising: 
providing a plurality of laser emitters (fig. 1, 18 includes a VCSEL array) on a substrate ([0023]). 
Lipson does not explicitly teach the emitters are arranged in a plurality of rows and a plurality of columns. However, Ghosh teaches VCSELs arranged in a plurality of rows and a plurality of columns (fig. 4(a), 4(b) and 4(c) provides a suitable arrangement for VCSELs for proximity sensing ([0063], abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the VCSEL layout of Ghosh with a plurality of rows and columns in the device of Lipson in order to provide a VCSEL array with a suitable arrangement for proximity sensing.
Lipson further teaches selectively controlling emitters to illuminate a first portion of a field of view (FOV) of the LIDAR system using a first subset of the plurality of laser emitters and to illuminate a second portion of the FOV, different from the first portion, using a second subset of the plurality of laser emitters ([0023]).
While Lipson teaches operating one VCSEL at a time ([0023]), Ghosh teaches operating a group of VCSELS collectively (fig. 4c and 4d, [0063]); operating the a group of lasers collectively has the well-known advantage of increasing output power compared to a single laser. It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to group individual VCSELs of Lipson as taught by Ghosh in order to obtain a higher output value. 
The combination of Lipson and Ghosh does not teach providing a plurality of switches, each of the plurality of switches electrically connected with a respective column of the plurality of columns to control operation of ones of the laser emitters of the respective column.
However, Crawford teaches a laser device with emitters grouped in a plurality of columns (fig. 5, 110A, 110B, 110N) with  a plurality of switches (fig. 5, 118A, 118B, 118N), each of the plurality of switches electrically connected with a respective column of the plurality of columns (fig. 5) in order to control operation of ones of the laser emitters of the respective column ([0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of switches taught by Crawford with the device of the previous combination) in order to control operation of groups of laser emitters (i.e. ones of the laser emitters of the respective column) of the previous combination.
For claim 13, Crawford teaches the plurality of switches comprise a plurality of driver transistors (fig. 5, 118A, 118B, 118N, [0070], [0043] teaches the switches are transistors).
For claim 14 Crawford further teaches at least one of the plurality of switches (fig. 5, 118A) is electrically coupled to the first subset of the plurality of laser emitters (fig. 5, 110A) between a voltage source of the plurality of laser emitters ([0070], power supply (not shown); fig. 1, shows details of a power supply in the dashed box including voltage source 102, diode 104 and capacitor 106, [0039]) and an electrical ground (ground below 110A).
	For claim 15, Lipson teaches a Light Detection and Ranging (LIDAR) system (fig. 1 and 2), comprising: 
a plurality of laser emitters (fig. 1, 18 includes a VCSEL array) on a substrate ([0023]). 
Lipson does not explicitly teach the emitters are arranged in a plurality of rows and a plurality of columns. However, Ghosh teaches VCSELs arranged in a plurality of rows and a plurality of columns (fig. 4(a), 4(b) and 4(c) provides a suitable arrangement for VCSELs for proximity sensing ([0063], abstract).  The rows of Ghosh have the additional advantage of allowing groups of VCSELs to be operated collectively, and operating the a group of lasers collectively has the well-known advantage of increasing output power compared to a single laser. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the VCSEL layout of Ghosh with a plurality of rows and columns in the device of Lipson in order to provide a VCSEL array with a suitable arrangement for proximity sensing and greater output power compared to using lasers within the array individually.
Lipson further teaches control circuitry configured to illuminate a first portion of a field of view (FOV) of the LIDAR system using a first subset of the plurality of laser emitters and to illuminate a second portion of the FOV, different from the first portion, using a second subset of the plurality of laser emitters ([0023], control circuitry is inherent in the operation of the array such that one subset is on at a given time; further, as only one is on at a given time, the first subset is operated separately from the second).
Lipson and Ghosh do not teach wherein ones of the laser emitters within respective columns of the plurality of columns are electrically coupled between a voltage source and an electrical ground.
However, Crawford teaches a laser device with emitters grouped in a plurality of columns (fig. 5, 110A, 110B, 110N) such as the ones taught in the previous combination wherein ones of the laser emitters within respective columns of the plurality of columns (lasers within 110A, 110B, 110N) are electrically coupled between a voltage source ([0070], power supply (not shown); fig. 1, shows details of a power supply in the dashed box including voltage source 102, diode 104 and capacitor 106, [0039])  and an electrical ground (fig.5, ground below (120A, 120B and 120N) in order to provide power to and control the grouped emitters via switches 118A, 118B and 118N (fig. 5).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed inventio to use the configuration of Crawford in the previous combination in order to provide power to and control the grouped emitters via switches 118A, 118B and 118N.
For claim 16, Crawford further teaches the at least one capacitor (fig. 5, 106) is electrically coupled between the voltage source ([0070], power supply (not shown); fig. 1, shows details of a power supply in the dashed box including voltage source 102, and the location of capacitor 106, [0039]) and at least one laser emitter of the first subset of the plurality of laser emitters (fig. 5, one of the lasers of 110A).
For claim 17, Crawford further teaches a plurality of switches, each of the plurality of switches electrically connected with a respective column and/or row of the plurality of columns to control operation of the ones of the laser emitters of the respective column and/or row (fig. 5, 118A, 118B, 118N).
For claim 18, Crawford teaches the plurality of switches comprise a plurality of driver transistors (fig. 5, 118A, 118B, 118N, [0070], [0043] teaches the switches are transistors).
For claim 19, Crawford teaches at least one of the plurality of switches (fig. 5, 118A) is electrically coupled to the first subset of the plurality of laser emitters (fig. 5, 110A) between the voltage source of the plurality of laser emitters ([0070], power supply (not shown); fig. 1, shows details of a power supply in the dashed box including voltage source 102, diode 104 and capacitor 106, [0039]) and the electrical ground (ground below 110A).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0219764 (Lipson) in view of US 2015/0260830 (Ghosh) and US 2003/0016711 (Crawford) and further in view of “Compliant, Heterogeneously Integrated GaAs Micro-VCSELs toward Wearable and Implantable Integrated Optoelectronic Platforms” (Kang: cited by applicant).
For claim 12, the previous combination does not teach  the plurality of laser emitters are free of a native substrate thereof. However, the native substrate is not critical to the device of the previous combination and Kang teaches an array of VCSELs (laser emitters) may be formed where the laser emitters are free of a native substrate (fig. 1). Such VCSEL arrays are for optoelectronic sensors (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the VCSEL array where the laser emitters are free of a native substrate thereof of Kang as a simple substitution for the array of the previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative emitter array for the LIDAR device.  See MPEP 2143 I.B.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 16 of U.S. Patent No. 11,061,117 (‘117). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-2, and 9 are anticipated by claim 1 of ‘117.
Claim 10 is anticipated by claim 13 of ‘117.
Claims 11 and 13 are anticipated by claim 16 of ‘117.


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the individual elements of claim 20 are known, there is no suggestion or motivation to combine them as described in claim 20 .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6246708 teaches switched arranged on a substrate. US 2010/030113, US2014/0139467, and US 4371968  teach using multiple lasers to increase power. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828